Citation Nr: 1750803	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for ischemic heart disease from August 15, 2007 to April 6, 2011, and a rating in excess of 10 percent from April 7, 2011 to December 19, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1964 to April 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for an October 2016 Board hearing, but that month withdrew his hearing request.  

The case was remanded by the Board in December 2016 for further development of the evidence.  Following development, effective December 20, 2016, a 100 percent rating was granted for his service-connected ischemic heart disease.  As this is a complete grant of the benefit from that date, the remaining issues on appeal relate to any increased rating prior thereto.  


FINDINGS OF FACT

1.  From the effective date of service connection in August 2007, the Veteran has been on medication for control of heart disease.  

2.  Prior to December 20, 2016, the Veteran's ischemic heart disease was manifested by workload of 10.9 METs, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray studies.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for ischemic heart disease, for the period from August 15, 2007 to April 6, 2011 were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2017).  

2.  The criteria for an initial rating in excess of 10 percent for ischemic heart disease, for the period from April 7, 2011 to December 19, 2016 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  

In this case, the Board has considered the entire period of initial rating claim from August 2007 to December 2016 to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Ischemic Heart Disease

Service connection for ischemic heart disease was granted by the RO in a May 2011 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7005 from the effective date of the award, which was August 15, 2007.  The rating was increased to 10 percent under the same Code as of April 7, 2011, the date of a VA examination that demonstrated increased disability.  The rating was further increased to 100 percent effective December 20, 2016, the date of a subsequent VA examination, which is a total grant of the benefit.  

With documented coronary artery disease resulting in chronic congestive heart failure, or work load of 3 METs (metabolic equivalents) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is warranted.  With more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is warranted.  With a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is warranted.  With a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Code 7005 (2016).

An examination was conducted by VA in August 2007.  At that time, the pertinent diagnoses were hypertension and coronary artery disease.  It was noted that the Veteran was taking the medication Diovan HCT.  The examiner commented that these conditions did not have a significant effect on daily activities or occupation.  (It is noted that service connection was not in effect at the time of the examination.)  

Private treatment records include a September 2, 2009 treatment report on follow-up treatment of heart disease and hypertension.  It was noted that the Veteran had had a stent placed in August 2009.  He took the medications Plavix and Diovan HCT.  In a February 2010 treatment report it was noted that the Veteran had recently been hospitalized for another cardiac stent placement.  He had been asymptomatic since that time.  In May 2010, it was noted that he had been admitted to the local emergency room and had two more cardiac stents placed in the circumflex artery.  His medications were not modified.  The pertinent diagnoses were heart disease and hypertension.  In a July 2010 private treatment record, it was noted that the Veteran had undergone a Bruce Protocol Exercise Test showing the ability to achieve stage IV.  The assessment was excellent exercise capacity; normal symptomatic, hemodynamic, ECG and Myoview scan response to exercise, without evidence of underlying myocardial ischemia or scar; and normal resting ejection fraction.  Treatment records dated through 2013 show that the Veteran underwent repeated stent placements and remained on cardiac medications.  

An examination was conducted by VA in June 2011.  At that time, the diagnosis was coronary artery disease with ischemia.  His medications included lisinopril, Zetia, Crestor, Plavix and aspirin.  There was no evidence of cardiac hypertrophy or dilatation.  The Veteran's MET level was estimated to be 10.9.  

In a September 2014 VA medical records review, a VA examiner noted the Veteran's diagnosed coronary artery disease and ischemic heart disease.  Cardiac medications included Plavix and aspirin.  The records showed that he had had multiple stent placements in 2009, 2010, 2012, and 2013.  There was no evidence of cardiac hypertrophy or dilatation.  An angiogram had shown a stent in the left anterior descending artery and an ejection fraction of 60 percent.  An exercise stress test performed in February 2011 yielded negative results with METs level of 10.9.  The examiner opined that the Veteran's ischemic heart disease would have no impact on his ability to perform sedentary employment, but severe impact on his ability to perform physical labor.  

The records show that since the effective date of service connection for ischemic heart disease, the Veteran has been on mediation for control of the disorder.  As such, a rating of 10 percent has been warranted since that time.  To this extent the appeal is allowed.  

Prior to December 20, 2016, when the disability rating was increased to 100 percent, there is no indication that the Veteran's heart disease was manifested by workload levels measured between 5 METs, but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray studies.  While the Veteran did undergo numerous stent placements, this is not one of the criteria upon which a rating in excess of 10 percent may be based.  As such, a rating in excess of 10 percent prior to December 16, 2016, is not warranted.  


ORDER

An initial rating of 10 percent, but no higher, for ischemic heart disease from August 15, 2007 to April 6, 2011 is granted, subject to the controlling regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for ischemic heart disease from April 7, 2011 to December 19, 2016 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


